 Case: 4:19-cv-03394-SEP Doc. #: 31 Filed: 10/23/20 Page: 1 of 2 PageID #: 379




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION



 JEFF BONOMO,                                         )
                                                      )
         Plaintiff,                                   )
                                                      )
                                                      )
 vs.                                                  )   Case No. 4:19-cv-03394 SEP
                                                      )
 THE BOEING COMPANY,                                  )
                                                      )
                                                      )
         Defendant.                                   )


                                    Memorandum and Order
       This matter is before the Court on Defendant’s Motion to Compel (Doc. [19]) and

Plaintiff’s Motion to Compel (Doc. [23]). The Court held a teleconference on May 26, 2020,

after which the parties submitting briefing. Docs. [19], [19-1], [23], [23-1], [26], and [27].

       Defendant asks the Court to compel responses to its Interrogatory No. 12 and Request

Nos. 30, 41, and 42. Doc. [19] ¶ 5. In short, Defendant argues that Plaintiff should provide

information that would allow Defendant to conduct discovery on the issue of Plaintiff’s

emotional distress. A plaintiff alleging emotional distress “place[s] [his] medical condition at

issue.” Schoffstall v. Henderson, 223 F.3d 818, 823 (8th Cir. 2000) (affirming the district court

when it compelled production of medical releases for any doctors, psychologists, psychiatrists,

and counselors). Plaintiff objects because he suffered only “garden variety emotional distress.”

Doc. [21] at 2. The Eighth Circuit does not recognize this distinction. See e.g., Molina v. City of

St. Louis, 2020 WL 3489350, *2 (E.D. Mo. June 26, 2020) (citing Schoffstall, 223 F.3d at 823)

(finding the plaintiff’s mental health at issue for a claim of garden variety emotional distress).


                                                  1
    Case: 4:19-cv-03394-SEP Doc. #: 31 Filed: 10/23/20 Page: 2 of 2 PageID #: 380




For this reason, the Court will grant Defendant’s Motion to Compel to the limits it offered in its

Memorandum in Support.1 Doc. [19-1].

        Plaintiff requests that the Court compel a response to its Request No. 3. The parties

disagree as to the proper limits of Request No. 3. Plaintiff’s one-paragraph argument in its

Memorandum in Support includes no mandatory authority supporting Plaintiff’s proposed limits.

Doc. [23-1]. Moreover, Plaintiff’s reply offers no citation to any authority to undermine

Defendant’s Memorandum in Opposition. Doc. [27]. Lastly, Plaintiff offers no evidence of

Defendant’s offer to produce documents from 2015 to the present. Doc. [21-1]. For these

reasons, the Court will grant Plaintiff’s motion to compel responses to Request No. 3, subject to

the limits Defendant proposes in its memorandum in opposition. Doc. [26] at 2.

        IT IS HEREBY ORDERED that Defendant’s Motion to Compel, Doc. [19], is granted.

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel, Doc. [23], is granted,

subject to the limits proposed by Defendant in Defendant’s Memorandum in Opposition, Doc.

[26].



        Dated this 23rd day of October, 2020.




                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




1
  The Court understands Boeing’s offer to reduce the time period to 2014 to the present to apply
to Request Nos. 41 and 42, and Interrogatory No. 12. Request No. 30 will be bounded by the
stated time period of 2016 to present.
                                                 2
